This is a petition brought to compel the board of canvassers to restore to the voting-list the name of the petitioner, under the provisions of cap. 583, Pub. Laws, amended by § 1226, C.P.A.
The court, having found that the name of the petitioner was erroneously erased from the list, have directed that it be restored thereto.
The question now before us is upon the motion of the petitioner that he may recover his taxable costs.
We are of the opinion that the statute, § 449, C.P.A., is sufficiently broad to include a case like the present, and that costs may be taxed in favor of the prevailing party, in the discretion of the court. In the present case, however, it appears that the error of the board consisted in taking the value of the petitioner's estate as assessed by the assessors of taxes, and in refusing to hear evidence offered as to its actual value.
As the question of the conclusiveness of the assessors' valuation had never been hitherto adjudicated by the courts, we regard the action of the board of canvassers as an error of judgment while acting in quasi judicial capacity, and do not consider it a proper case to impose costs.